Citation Nr: 1537569	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  13-28 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for prostate cancer, claimed as due to exposure to herbicides.  

3.  Entitlement to an initial evaluation in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In the October 2010 rating decision, the RO granted service connection for PTSD assigned a 30 percent evaluation effective from the date of claim and denied service connection for diabetes mellitus and prostate cancer.  

In April 2014, VA received notice that the Veteran had died.  In August 2014, the RO recognized the appellant, the Veteran's surviving spouse, as a properly appointed as a substituted claimant.

The appellant filed a notice of disagreement in April 2015 with an October 2014 rating decision denying service connection for the cause of the Veteran's death.  While the RO has not yet issued a statement of the case as to this issue, the RO appears to still be working on the claim.  As such, the Board declines to take jurisdiction of the matter at this point.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the Form 9 (Appeal to Board of Veterans' Appeals), dated in September 2013, the Veteran requested a hearing at his local VA office before a member of the Board.  

As noted above, in August 2014 the RO recognized the Veteran's surviving spouse as a properly appointed substitute claimant.

The record shows that the substitute claimant has not been afforded a Board hearing nor did she withdraw the hearing request.  The appellant is entitled to a Board hearing.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700(a) and (e); 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Provide the appellant with a local regional office hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




